Citation Nr: 1046313	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 
1959.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for PTSD had not been received.

A hearing was held at the RO in September 2006 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is in the claims file.

The Board remanded the Veteran's appeal for further development 
in August 2007 and again in March 2009 for compliance with the 
initial remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  For the reason set forth below, this appeal is, 
unfortunately, once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In this case, a February 2003 VA medical record, which was 
received pursuant to the Board's March 2009 Remand, indicates 
that the Veteran is disabled and receives disability benefits 
from the Social Security Administration (SSA).  However, the 
decision granting SSA benefits to the Veteran, and the records 
upon which that decision was based, are not associated with his 
VA claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist 
specifically includes requesting information from other Federal 
departments or agencies.  Where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims and must be obtained. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). Therefore, the RO should 
obtain and associate such records with the Veteran's claims file.

The Board acknowledges that the Veteran's claim was initially 
adjudicated as whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD.  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this 
case, the Veteran has been assessed as having various diagnoses, 
including depression and depressive disorder.  Therefore, the 
Board must remand the issue of entitlement to an acquired 
psychiatric disorder other than PTSD for development and 
adjudication.

Accordingly, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, the 
Board finds that further development of the case is necessary.  
Thus, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the SSA decision awarding disability 
benefits to the Veteran as well as the 
records upon which that determination was 
based.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.  

2.  Develop the claim for service 
connection for an acquired psychiatric 
disorder other than PTSD, including 
providing the Veteran all necessary 
notification and assistance.  A notice 
letter should be sent to the Veteran in 
connection with that claim informing him of 
the evidence necessary to substantiate the 
claim and of the division of 
responsibilities in obtaining such 
evidence.  

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.

4.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and/or 
argument on the matters that the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


